Citation Nr: 0200155	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  98-10 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries incurred in a fall.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957 and from August 1961 to December 1961.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Roanoke, 
Virginia RO.  

In October 2001, a hearing before the undersigned Board 
Member was held in Washington, DC.  A transcript of this 
hearing is of record.  

At the hearing before the Board, the veteran's representative 
submitted additional evidence (service medical records, 
service personnel records and VA treatment records dated in 
2001) which has not been reviewed by the RO.  The Board 
notes, however, that the veteran's representative waived RO 
consideration of the additional evidence in a signed 
statement, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2001).

Moreover, at the hearing, the veteran was granted a 30-day 
abeyance period for the submission of additional evidence to 
support his claim.  However, to date, no additional evidence 
has been received.  Hence, the claim will be considered on 
the basis of the current record.


FINDINGS OF FACT

1.  In a decision dated in January 1985, the Board denied the 
veteran service connection for residuals of injuries incurred 
in a fall.

2.  New evidence associated with the claims file since the 
Board's January 1985 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The Board's January 1985 denial of service connection for 
residuals of injuries incurred in a fall is final.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1100 (2001).

2.  The additional evidence associated with the file since 
the Board's prior denial of the claim is not new and 
material, and the claim for service connection for residuals 
of injuries incurred in a fall may not be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefines VA's obligations with respect 
to notifying and assisting a claimant.  See Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A and 5107 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Pertinent regulations that implement the Act 
recently were finalized.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's new and material evidence claim at 
this time, and that all notification and development action 
needed to render a fair decision on that issue has been 
accomplished.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306 (2001).

The veteran's claim for service connection for residuals of 
injuries sustained in a fall previously has been considered 
and denied.  In January 1985, the Board denied service 
connection for this disability.  The evidence then of record 
consisted of: the veteran's service medical records, dated 
from 1955 to 1957 and in 1961; private treatment records 
dated from 1980 to 1982; VA hospitalization records dated 
from November to December 1982; a determination by the Social 
Security Administration (SSA) dated in April 1984; a VA 
examination report dated in June and July 1984; and various 
statements from the veteran.

The veteran's December 1955 pre-enlistment examination report 
is negative for complaints or findings of a back disability 
or a psychiatric disorder.  Service medical records dated 
from 1956 to 1957 note that the veteran was treated for a 
foot contusion, tonsillitis, gastroenteritis and pharyngitis.   
An October 1957 separation examination report is negative for 
complaints or findings related to a psychiatric disorder, a 
back disability, or a fall from a ladder.  Examination was 
essentially normal except for a diagnosis of inguinal hernia.

An August 1961 enlistment examination report is essentially 
normal except for findings of scars.  A November 1961 medical 
board report notes that the veteran was seen at St. Albans 
Naval Hospital in October 1961 with complaints of low back 
pain.  At that time, the veteran reported that he developed a 
backache after carrying a sea bag; he indicated that it was 
the same kind of back pain that he had experienced after 
straining his back while privately employed in 1959.  
Examination revealed a very tender low back with no 
neurological deficit.  X-rays were normal.  During the 
veteran's hospitalization, he demonstrated considerable 
emotional instability.  Repeated examinations failed to show 
any motor, sensory, or reflex changes.  Diagnoses included 
emotional stability reaction and lumbosacral strain.  It was 
the opinion of the medical board that emotional stability 
reaction and lumbosacral strain preexisted the veteran's 
active military service and were not aggravated therein.  It 
was recommended that the veteran be discharged for physical 
disability.

The private treatment records note that the veteran: was 
hospitalized for a lacerated right forearm in August 1980; 
was making a slow progressive recovery from multiple gunshot 
wounds in his chest, lungs and liver in October 1981; and was 
diagnosed with acute traumatic cervicodorsal sprain 
aggravating a preexisting condition of spondylitis, acute 
traumatic lumbosacral strain, and general myofascitis 
throughout the neck, shoulders and low back in February 1982.

The 1982 VA hospitalization records note that the veteran was 
admitted because of increasing depression and suicidal 
preoccupation.  It was noted that in 1981, the veteran was 
shot four times in the chest during a robbery attempt at his 
place of employment.  The veteran reported rapidly mounting 
financial pressures and indicated that one of his sons had 
been shot and killed earlier that year.  Diagnosis at 
discharge was dysthymic disorder.

The 1984 SSA determination notes that the veteran applied for 
Social Security disability benefits after he was shot in 
1981.  SSA found that the veteran's mental condition had 
deteriorated since his son's death in July 1982 and 
subsequent marital problems.  The veteran was found to be 
disabled since August 1982 because of severe mental 
impairment.  The SSA found that the medical evidence failed 
to establish that the veteran had any other severe 
impairment, to include physical impairment.

The 1984 VA examination report notes that the veteran claimed 
to have fallen aboard a ship in August 1961.  He indicated 
that he was taken to the St. Albans Naval Hospital and 
hospitalized for several months; thereafter, he was separated 
from service.  During orthopedic examination, the veteran 
reported that he had continued to have low back pain that 
radiated into his hip since he stopped drinking.  Examination 
of the back was essentially normal.  X-rays of the lumbar 
spine revealed a bullet fragment well away from the spine and 
some small osteophytes in the lower lumbar area.  X-rays of 
the right hip revealed some narrowing of the joint space with 
some degenerative arthritic changes.  Final diagnosis was 
chronic low back pain, no specific etiology.  The examiner 
stated, "I found no evidence in the records examined to 
verify service connection."  During psychiatric 
consultation, the veteran reported remembering that he had 
been upset and depressed after falling and injuring himself 
during service.  He stated that he was given psychiatric 
medication after the fall.  Mental status examination was 
essentially normal except for occasional tearfulness when he 
recalled drinking problems or recent deaths in his family.  
Thought content was characterized by depressive ideation.  
Diagnoses included major depression, recurrent with no 
psychotic features, and alcohol abuse, episodic, in 
remission.

In various statements submitted in the 1980's, the veteran 
maintained that he fell down a ship's ladder during his 
military service.  He further maintained that he was treated 
for his injuries at St. Albans Hospital for three months and 
has experienced medical problems-including a psychiatric 
disorder and a back disability-thereafter.  

Upon consideration of this evidence, the Board denied service 
connection, essentially on the bases that service medical 
records failed to disclose any evidence of residuals of 
injuries sustained in a fall, and that there was no post-
service evidence of residuals of injuries sustained in a fall 
during service.  The January 1985 Board decision is final.  
See 38 C.F.R. § 20.1100.

In 1997, the veteran filed a petition to reopen his claim for 
service connection for residuals of injuries sustained in a 
fall, and the denial of that claim culminated in the current 
appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the Board's 1985 
denial of the claim is final (on the basis of the evidence 
then of record), and it is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1100.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's December 1997 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the Board 's January 1985 
denial) in determining whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the Board's January 1985 denial consists of: 
duplicate service medical records; service personnel records; 
private treatment records dated from 1995 to 1997; VA 
treatment records dated in 2001; a BVA hearing transcript 
dated in October 2001; and various statements by the veteran.

The duplicate copies of service medical records are, by 
definition, not new.  Thus, this evidence affords no basis 
upon which the veteran's claim may be reopened.

The service personnel records note that the veteran was 
assigned to the USS Constellation in 1961 and was discharged 
by reason of a physical disability in December 1961.  This 
additional service personnel evidence is new in the sense 
that that it previously was not before agency adjudicators.  
However, the evidence affirms merely confirms the 
circumstances surrounding the veteran's discharge from 
service in 1961, and does not include any medical indication 
of a relationship between any current disability and an 
injury incurred in a fall during the veteran's active 
military service.  Hence, such evidence is not material for 
purposes of reopening the claim.

Many of the VA and private medical records added to the 
claims file since January 1985 refer to the veteran's cancer 
and other disabilities not herein at issue, and include no 
reference to complaints or findings of residuals of injuries 
incurred in a fall from a ladder during service.  As such 
medical evidence is not relevant to the issue under 
consideration, it is not material to the claim at hand, and, 
thus, affords no basis upon which the veteran's claim may be 
reopened.  In addition, treatment records from Dr. Fisher 
dated from January 1995 to April 1997 note the veteran's 
ongoing treatment for alcoholism and psychiatric disorders.  
It was also noted that the veteran injured his back "many 
years ago."  This additional private medical evidence is new 
in the sense that that it previously was not before agency 
adjudicators.  However, the evidence affirms merely reflects 
continuing psychiatric and orthopedic problems, and does not 
include any medical indication of a relationship between any 
such problems and any injury incurred or aggravated during 
the veteran's active military service.  Hence, such evidence 
is not material for purposes of reopening the claim.

Under these circumstances, the Board must conclude that none 
of the medical evidence added to the claims file since 
January 1985 constitutes new and material evidence sufficient 
to reopen the claim for service connection for residuals of 
injuries incurred in a fall.

To the extent that the veteran's daughter's October 2001 
hearing testimony and various statements by the veteran and 
his representative have been offered in an attempt to 
establish that the veteran currently has residuals of 
injuries incurred in a fall during service, the Board notes 
that such evidence constitutes, essentially, reiterations of 
the veteran's assertions made in connection with the prior 
(1985) denial, and, thus, cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as neither the 
veteran, his daughter, nor his representative is shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether the veteran 
currently has residuals of injuries incurred in a fall during 
his active military service, any statements purporting to do 
so cannot constitute material evidence.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the unsupported 
lay statements, even if new, can never serve as a predicate 
to reopen a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
January 1985 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran currently has residuals of injuries incurred 
in a fall during his military service.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the January 1985 denial of the claim remains 
final.

As regards the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen the 
claim on appeal, it does not appear that the duty to assist 
and notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim for service 
connection for residuals of injuries incurred during a fall.  
They also have been afforded various opportunities to present 
evidence and argument in support of the petition to reopen, 
to include an October 2001 hearing before the Board.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice of any additional 
existing and relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997);  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the claim on appeal at this 
time, and the petition to reopen the claim for service 
connection for residuals of injuries sustained in a fall must 
be denied.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the December 1997 
rating decision and June 1998 statement of the case, the RO 
also referred to a third criterion (formerly considered by 
the Board in accordance with the Court's case law) that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Federal 
Circuit, in Hodge, held that there was no such legal 
requirement.  See also Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome is the same whether 
the claim is considered under the test utilized by the RO, or 
the correct "new and material" standard set forth in 38 
C.F.R. § 3.156(a) (2001).  Thus, to remand this case to the 
RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92), 57 Fed. Reg. 49747 (1992).




ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for residuals of 
injuries sustained in a fall is denied.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

